DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 3, 2020 has been entered.
 	Claims 55-62 and 64-78 are pending and under examination. 

Response to Arguments
3.	Applicant’s arguments filed on March 13, 2020 have been fully considered.
	Claim Objections
Applicant argues that the objections to claims 55, 64, and 75 should be withdrawn in view of the claim amendments (Remarks, page 7).
This argument was persuasive. The objections have been withdrawn. 
Rejection of claims 55-58, 60-62, 64-67, and 69-71 under 35 U.S.C. 101
	Applicant first argues that the rejected claims never recite an abstract idea (e.g., a mental process or a mathematical calculation). Remarks, page 7. Here, Applicant argues that MPEP 2106.04(II)(A)(1) states that a proper subject matter eligibility rejection requires a demonstration that the claims in question recite a judicial exception and do not merely involve a judicial 
This argument was not persuasive because the claims do, in fact, recite a judicial exception--specifically, a mathematical calculation or mental process. The examiner agrees that a measuring step (e.g., as recited in claims 74 and 78) would not necessarily constitute recitation of a judicial exception, but the measuring step recited in rejected independent claims 55 and 64 is significantly different from that recited in claims 74 and 78 because it also requires the mathematical step or mental step of comparison with a threshold value. In other words, the judicial exception recited in claims 55 and 64 is not the act of measuring particular expression levels, but the step of comparing them to the predetermined threshold value. 
Applicant also argues that the measuring step in claims 55 and 64 requires physical steps that cannot be performed in the human mind. Remarks, pages 7-8. Applicant also argues in this portion of the response that the claims essentially only recite physical steps. 
In response, the examiner agrees that the bulk of the steps recited in claims 55 & 64 cannot be performed in the human mind. For instance, the acts of measuring an expression level, obtaining a blood sample, and extracting nucleic acids cannot be performed in the human mind. The problem, though, is that comparison with a predetermined threshold can be performed in the human mind, and the claims recite a judicial exception for that reason. As well, there is nothing to indicate that a rejection under 35 U.S.C. 101 is improper simply because the claims contain physical steps in addition to an abstract idea. 
Lastly, Applicant argues that the claims are not directed to a mathematical calculation and only require measuring overexpression of particular genes. Remarks, page 8. 

Since Applicant's arguments were not persuasive, the rejection has been maintained.
	Rejection of claims 72 and 73 under pre-AIA  35 U.S.C. 112, first paragraph (new matter)
	Applicant argues that the specification does, in fact, provide support for the treatment step recited in each of claims 72 and 73. Remarks, page 9. More specifically, Applicant argues that the disclosure on page 3 of the specification provides sufficient support for claims 72 and 73, and the Office has improperly dismissed this disclosure since it occurs in the Background section. Applicant also notes that since the purpose of obtaining a patient's prognosis and/or risk of contracting a nosocomial infection is to guide treatment decisions, it is reasonable to conclude that the specification, considered as a whole, supports the subject matter of claims 72 and 73. 
In response, the examiner agrees that the Background section of the specification indicates that there is a need for better identification of sepsis patients who are likely to benefit from intensive therapy and/or are at higher risk of developing a nosocomial infection. The examiner also agrees that the remainder of the specification describes methods for obtaining such information. The problem, though, is that although using the obtained prognosis and/or risk 
Rejection of claims 72 and 73 under pre-AIA  35 U.S.C. 112, second paragraph
Applicant argues that the term “intensive therapy” is not, in fact, indefinite since it “is a term of art that is well understood by persons skilled in the art.” Remarks, page 10. Here, Applicant argues that the specification identifies treatment with activated protein C as an intensive therapy and also broad-spectrum antibiotic treatment as a non-intensive treatment. 
These arguments were not persuasive. The examiner agrees that the specification gives an example of an intensive therapy and non-intensive therapy on page 3, but disclosing a single example of each type of treatment is not sufficient for the ordinary artisan to be able to readily identify a treatment other than the two example treatments as “intensive” or “not intensive.” It is maintained that different artisans could reasonably disagree as to whether a particular treatment is “intensive” or not, and this determination could also vary between patients for the same treatment. For example, a particular treatment might be reasonably described as “intensive” in the context of an older patient with many co-morbidities, but “not intensive” in the context of a younger patient with fewer co-morbidities. Therefore, without an explicit definition or a 
	Rejection of claim 75 under pre-AIA  35 U.S.C. 112, fourth paragraph 
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 75 (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 74, 76, and 77 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Payen et al. (Intensive Care Medicine, 2008)
	Applicant argues that the rejection should be withdrawn in view of the amendment to independent claim 74, which requires measuring the expression level of the S100A8 and S100A9 genes (Remarks, page 11).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 74-78 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payen 2 (US 2010/0105084) 
	The rejection has been modified slightly to address the amendments to claims 74 and 75.
Applicant’s arguments have been fully considered with respect to the modified rejection, but they were not persuasive. 
Applicant first argues that there is strong evidence that the time period during which Payen 2 obtained blood samples for analysis does not overlap with the claimed time period. Remarks, pages 11-12. Here, Applicant argues that the samples analyzed by Payen 2 for S100A8 and S100A9 mRNA expression levels do not show a difference between survivors & non-
In response, the examiner agrees that the results in Example 3 of the instant application differ from those discussed in Payen 2, with the difference suggesting that the time periods do not overlap. The examiner maintains, though, that even though this discrepancy between the two sets results exists, it is still possible that there is overlap between the two time periods because it is not clear that the two organ failures in Payen 2 cannot occur 7-10 days after the onset of septic shock as required by the claims. In other words, Payen 2 does not discuss how long it takes for two organ failures to occur after the onset of septic shock, and based on the teachings of Daviaud et al. (Annals of Intensive Care 2015; 5: 16; cited previously), it appears that multiple organ failure can occur very shortly after the onset of septic shock. See, e.g., the abstract and page 2. Therefore, it is not unreasonable for the rejection to state that there is ambiguity as to whether the sampling time period of Payen 2 overlaps with the claimed time period. 
Applicant also argues that since Payen 2 reports no significant difference in S100A8 or S100A9 mRNA expression between survivors and non-survivors, the ordinary artisan would have lacked motivation to measure mRNA expression levels of the S100A8 and S100A9 genes in additional samples obtained between 7 and 10 days after the onset of septic shock as required by the claims. Remarks, pages 11-12. 
This argument was not persuasive for the following reasons. First, the prior art is relevant for all that it contains (MPEP 2123), and the disclosure of Payen 2 clearly suggests monitoring expression levels at time points other than those measured in the Example on page 4. For example, in paras. 30-32, Payen 2 also discusses monitoring expression levels in patients with severe sepsis, which the reference defines as “sepsis with at least one organ dysfunction” (para. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-58, 60-62, 64-67, and 69-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 55 and 64, which are independent claims, are each directed to a method. The method comprises the following steps: (a) obtaining blood samples from a human patient with septic shock at multiple time points after the onset of septic shock, wherein at least one of the time points is between 7 and 10 days after the onset of septic shock; (b) extracting nucleic acids from the blood samples; and (c) measuring an overexpression of a particular gene (S100A9 in claim 55 and S100A8 in claim 64) relative to a predetermined threshold in the blood sample(s) obtained between 7 and 10 days after the onset of septic shock. Claim 64 further requires the predetermined threshold to be indicative of either a healthy subject or a non-surviving septic shock patient. 
Claims 55 and 64 recite a judicial exception because step (c) of each claim recites either a mathematical concept or a mental process, each of which is an abstract idea per the guidance set forth in the Federal Register (84 FR 50) on January 7, 2019 and clarified in the October 2019 Update: Subject Matter Eligibility published by the USPTO. This is the case because measuring 
Claims 56-58, 60-62, 65-67, and 69-71 also recite a judicial exception since they depend from either claim 55 or claim 64. 
Thus, the answer to Step 2A, Prong One in the current eligibility guidelines is “YES, the claims recite a judicial exception—specifically, an abstract idea.”
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application. 
In this case, all of the claims recite elements in addition to the abstract idea recited in independent claims 55 and 64. The additional elements in claims 55 and 64 are recited in steps (a) and (b) and require obtaining at least one blood sample within a particular time frame from a human septic shock patient and isolating nucleic acids from the sample(s). The additional elements recited in dependent claims 56-58, 60-62, 65-67, and 69-71 further define the measuring step, the nucleic acid isolation step, and/or the clinical characteristics of the septic shock patient. 
The additional elements in claims 55-58, 60-62, 64-67, and 69-71, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to use in a particular field or technological environment, respectively, and each section lists several examples of 
It is additionally noted that the additional elements recited in the claims do not reflect an improvement in the functioning of a computer or other technology or technical field, nor do they use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The additional elements also do not require the use of a particular machine, nor do they transform one material into another. As discussed in MPEP 2106.05 I.A, all of the foregoing are possible ways in which additional elements may integrate a judicial exception into a practical application. 
Thus, the answer to Step 2A, Prong Two is “NO, the judicial application is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements recited in the claims are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in Intensive Care Medicine 2008; 34: 1371-1376; cited previously); (2) Pachot et al. (Immunology Letters 2006; 106: 63-71; cited previously); and (3) Prucha et al. (Shock 2004; 22: 29-33; cited previously). Instead, these three references indicate that what is not routine is the particular result obtained by the methods (i.e., the particular expression levels of different known genes) (see Payen at pages 1371-1372 and 1375; Pachot at pages 64-65 and 69-70; Prucha at pages 29-31).
The prior art additionally indicates that amplification methods, such as the real-time PCR, NASBA, PCR, and TMA methods recited in the instant claims, were routinely used at the time of the invention to measure mRNA expression levels. See, e.g., Palm (US 2003/0092009 A1; cited previously) at para. 70, where RT-PCR, PCR, NASBA, and TMA are described as 
Still further, the prior art also indicates that the design of amplification primers and hybridization probes from known genes was routine and conventional at the time of the invention. See, e.g., Marshall (Methods in Molecular Biology 2007; 402: 403-414; cited previously) and Rychlik (Methods in Molecular Biology 2007; 402: 35-39; cited previously), each of which discloses that method and software for primer and probe design have been available for many years prior to the effective filing date of the claimed invention. See also Godfrey et al. (US 2006/0068433 A1; cited previously) at para. 111, where the reference states that “Design of alternate primer and probe sets for PCR assays, as well as for other mRNA detection assays is well within the abilities of one of average skill in the art.”
Thus, it is clear that claims 55-58, 60-62, 64-67, and 69-71 recite only routine and conventional elements in combination with the judicial exception. Accordingly, the claims are not directed to eligible subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 72 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 72 and 73, which were first presented on March 13, 2020, depend from claims 55 and 64, respectively, and state that these methods further comprise “administering an intensive therapy in addition to antibiotic treatment to the patient.” As can be seen in claims 55 and 64, the patient referenced in claims 72 and 73 is a septic shock patient for which the S100A9 gene is overexpressed relative to a predetermined threshold in a blood sample obtained between 7 and 10 days after the onset of septic shock. 
Applicant’s response dated March 13, 2020 states that the claim amendments find support throughout the original disclosure and points to the following specific portions of the original disclosure: (i) p. 10, ll. 6-15; (ii) p. 3, ll. 10-28; (iii) p. 20, ll. 4-11; (iv) p. 23, ll. 9-17; (v) p. 26, ll. 17-25; (vi) p. 29, l. 29 – p. 30, l. 4; (vii) p. 38, ll. 8-16; and (viii) the original claims. 
The original disclosure, including the portions cited by Applicant, has been reviewed, but adequate support was not found for the subject matter of claims 72 and 73. In particular, the original disclosure only provides support for using the expression level of the S100A9 gene to obtain a prognosis for a septic shock patient (see, e.g., p. 14, l. 29 – p. 15, l. 12). It is acknowledged that the specification discusses methods for treating septic shock that include the combination of an intensive therapy and antibiotic treatment (p. 3, ll. 10-28), but this discussion 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72, 73, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “intensive therapy” in claims 72 and 73 is a relative term that renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the specification does not define the term “intensive therapy” and only discloses one example of such a treatment (page 3, lines 15-16, where activated protein C treatment is disclosed). This is not sufficient for the ordinary 
Claim 77 is indefinite because its requirements are not entirely clear. This claim depends from claim 74 and recites “wherein the expression level is a level of mRNA expressed by the S100A8 gene and/or S100A9 gene.” Claim 74 has been amended, though, to require measuring the expression level of both genes. Accordingly, it is not clear whether claim 77 was intended to require obtaining separate mRNA expression level measurements for the S100A8 and S100A9 genes or if the claim also encompasses obtaining an mRNA expression level measurement for one of the two genes and using that mRNA expression level to determine (indirectly) an mRNA expression level for the other gene.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

9.	Claims 74-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payen de la Garanderie et al. (US 2010/0105084 A1; cited previously and “Payen 2” below). 
	The instant claims are drawn to a method that comprises measuring an overexpression of the S100A8 or S100A9 gene in blood samples obtained from human septic shock patients between 7 and 10 days after the onset of septic shock. 
Regarding claims 74, 77, and 78, Payen 2 teaches using real-time PCR to measure the mRNA expression level of the S100A9 and S100A8 genes in a blood sample obtained from a human patient with septic shock with at least two organ failures (see page 4, paragraphs 49-52, paragraphs 59-60 and Table 1). The method comprises extracting RNA from the blood samples and performing a reverse transcription step prior to the amplification step (paragraph 60). The reference also teaches that the mRNA expression level of the S100A8 and S100A9 genes may be measured at multiple time points after the onset of septic shock with at least two organ failures, including between seven and ten days after this point (page 3, paragraphs 30-34, where Payen 2 describes obtaining follow-up measurements every day for at least one week for septic shock patients with at least two organ failures). 
	Payen 2 is not anticipatory because the reference fails to clearly teach that at least one of the blood samples is obtained between 7 and 10 days after the onset of septic shock. This is required by each of claims 74-78. As noted above, the reference teaches obtaining samples from patients with severe sepsis or septic shock with at least two organ failures (paras. 30 and 52). The reference defines “severe sepsis” as sepsis with at least one organ dysfunction (para. 13) and 
	Nevertheless, it would have been prima facie obvious for the ordinary artisan practicing the follow-up method of Payen 2 to obtain the blood samples as soon as possible after the onset of septic shock (e.g., at day 0) and to continue to collect blood samples throughout the course of the illness (i.e., until the patient seems to be recovering or as the patient continues to deteriorate, developing organ failure(s) and ultimately expiring). These time points would include samples obtained within 7-10 days of the onset of septic shock from patients with at least two organ failures who survive. Since the follow-up method is intended to identify patients who are recovering (and patients for whom treatment may no longer be worthwhile), the ordinary artisan would have recognized that it would be desirable to collect samples for analysis throughout the course of the illness to successfully identify when recovery is beginning or becomes very unlikely. The ordinary artisan would have had a reasonable expectation of success since Payen 2 taught that the follow-up samples could be collected at any desired time point (paras. 30-34). Thus, the methods of claims 74, 77, and 78 are prima facie obvious. 
	Further regarding claim 75, Payen 2 teaches that patients in septic shock with at least two organ failures may be undergoing vasopressor treatment (see Table 2 on page 5). It is not clear that the blood samples are obtained 7-10 days after the onset of vasopressor treatment, wherein the start of vasopressor treatment is considered the onset of septic shock, but it would have been obvious to obtain and monitor such samples for the same reasons set forth above with respect to prima facie obvious. 
	Further regarding claim 76, Payen 2 defines septic shock as “sepsis with acute circulatory failure” (para. 15) and defines “acute circulatory failure” as “a persistent arterial hypotension….despite adequate volume resuscitation, in the absence of other causes of hypotension.” The reference also teaches that “severe sepsis” is “sepsis with at least one organ dysfunction” (para. 13), and further teaches that patients with septic shock with at least two organ failures may be undergoing treatment with a vasopressor (Table 2 on page 5). 
	Payen 2 does not define septic shock onset in the manner required by claim 76, but it would have been prima facie obvious to measure the mRNA expression levels of S100A8 and S100A9 in blood samples from obtained patients having the recited clinical features of (i) sepsis, (ii) dysfunction of at least one organ, (iii) persistent hypotension despite adequate filling (i.e., volume resuscitation), and (iv) treatment with a vasopressor. As noted above, Payen 2 describes measuring mRNA expression levels of S100A8 and S100A9 in patients having severe sepsis or septic shock with at least two organ failures, wherein at least the patients with at least two organ failures have been treated with a vasopressor. Since patients with severe sepsis can progress to septic shock, when monitoring patients with severe sepsis over the course of their illness as suggested by paras. 30-34 of Payen, it would have been obvious to analyze blood samples from patients with the clinical features recited in claim 76 since severe sepsis patients whose illness is prima facie obvious. 

Allowable Subject Matter
10.	Claims 59 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637